
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3521
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 9, 2012
			Received; read twice and referred to the
			 Committee on the
			 Budget
		
		AN ACT
		To amend the Congressional Budget and
		  Impoundment Control Act of 1974 to provide for a legislative line-item veto to
		  expedite consideration of rescissions, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Expedited Legislative Line-Item Veto
			 and Rescissions Act of 2012 .
		2.Congressional
			 consideration of proposed rescissions and deferrals of budget authority and
			 obligation limitationsTitle X
			 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621 et seq.)
			 is amended by striking all of part B (except for sections 1015, 1016, and 1013,
			 which are transferred and redesignated as sections 1017, 1018, and 1019,
			 respectively) and part C and by inserting after part A the following:
			
				BCongressional
				consideration of proposed rescissions and deferrals of budget authority and
				obligation limitations
					1011.Congressional consideration of proposed
		  rescissions and deferrals of budget authority and obligation
		  limitations(a)Proposed
				rescissionsWithin 10 days
				after the enactment of any bill or joint resolution providing any funding, the
				President may propose, in the manner provided in subsection (b), the rescission
				of all or part of any dollar amount of such funding.
						(b)Special
				messageIf the President
				proposes that Congress rescind funding, the President shall transmit a special
				message to Congress containing the information specified in this
				subsection.
							(1)Packaging of
				requested rescissionsFor
				each piece of legislation that provides funding, the President shall request at
				most 2 packages of rescissions and the rescissions in each package shall apply
				only to funding contained in that legislation. The President shall not include
				the same rescission in both packages.
							(2)TransmittalThe President shall deliver each message
				requesting a package of rescissions to the Secretary of the Senate if the
				Senate is not in session and to the Clerk of the House of Representatives if
				the House is not in session. The President shall make a copy of the transmittal
				message publicly available, and shall publish in the Federal Register a notice
				of the message and information on how it can be obtained.
							(3)Contents of
				special messageFor each
				request to rescind funding under this part, the transmittal message
				shall—
								(A)specify—
									(i)the dollar amount
				to be rescinded;
									(ii)the agency,
				bureau, and account from which the rescission shall occur;
									(iii)the program,
				project, or activity within the account (if applicable) from which the
				rescission shall occur;
									(iv)the amount of funding, if any, that would
				remain for the account, program, project, or activity if the rescission request
				is enacted; and
									(v)the reasons the
				President requests the rescission.
									(B)designate each
				separate rescission request by number; and include proposed legislative text of
				an approval bill to accomplish the requested rescissions which may not
				include—
									(i)any changes in
				existing law, other than the rescission of funding; or
									(ii)any supplemental
				appropriations, transfers, or reprogrammings.
									1012.Grants of and limitations on presidential
		  authority(a)Presidential authority To withhold
				fundingNotwithstanding any
				other provision of law and if the President proposes a rescission of funding
				under this part, the President may, subject to the time limits provided in
				subsection (c), temporarily withhold that funding from obligation.
						(b)Withholding available only once per
				proposed rescissionExcept as
				provided in section 1019, the President may not invoke the authority to
				withhold funding granted by subsection (a) for any other purpose.
						(c)Time limitsThe President shall make available for
				obligation any funding withheld under subsection (a) on the earliest of—
							(1)the day on which the President determines
				that the continued withholding or reduction no longer advances the purpose of
				legislative consideration of the approval bill;
							(2)the 60th day following the date of
				enactment of the appropriations measure to which the approval bill relates;
				or
							(3)the last day that the President determines
				the obligation of the funding in question can no longer be fully accomplished
				in a prudent manner before its expiration.
							(d)Deficit reduction
							(1)In generalFunds that are rescinded under this part
				shall be dedicated only to reducing the deficit or increasing the
				surplus.
							(2)Adjustment of levels in the concurrent
				resolution on the budgetNot
				later than 3 days of session after the date of enactment of an approval bill as
				provided under this part, the chairs of the Committees on the Budget of the
				Senate and the House of Representatives shall revise allocations and aggregates
				and other appropriate levels under the appropriate concurrent resolution on the
				budget to reflect the rescissions, and the Committees on Appropriations of the
				House of Representatives and the Senate shall report revised suballocations
				pursuant to section 302(b) of title III, as appropriate.
							(3)Adjustments to
				statutory limitsNot later
				than 3 days after enactment of an approval bill provided under this section,
				the President shall revise downward by the amount of the rescissions applicable
				limits under the Balanced Budget and Emergency Deficit Control Act of
				1985.
							1013.Procedures for Expedited
		  Consideration(a)Expedited
				Consideration
							(1)Introduction of
				approval billThe majority
				leader of each House or a designee shall (by request) introduce an approval
				bill as defined in section 1015 not later than the third day of session of that
				House after the date of receipt of a special message transmitted to the
				Congress under section 1011(b).
							(2)Consideration in
				the house of representatives
								(A)Referral and
				reportingAny committee of
				the House of Representatives to which an approval bill is referred shall report
				it to the House without amendment not later than the third legislative day
				after the date of its introduction. If a committee fails to report the bill
				within that period or the House has adopted a concurrent resolution providing
				for adjournment sine die at the end of a Congress, such committee shall be
				automatically discharged from further consideration of the bill and it shall be
				placed on the appropriate calendar.
								(B)Proceeding to
				considerationNot later than 3 legislative days after the
				approval bill is reported or a committee has been discharged from further
				consideration thereof, it shall be in order to move to proceed to consider the
				approval bill in the House. Such a motion shall be in order only at a time
				designated by the Speaker in the legislative schedule within two legislative
				days after the day on which the proponent announces an intention to the House
				to offer the motion provided that such notice may not be given until the
				approval bill is reported or a committee has been discharged from further
				consideration thereof. Such a motion shall not be in order after the House has
				disposed of a motion to proceed with respect to that special message. The
				previous question shall be considered as ordered on the motion to its adoption
				without intervening motion. A motion to reconsider the vote by which the motion
				is disposed of shall not be in order.
								(C)ConsiderationIf
				the motion to proceed is agreed to, the House shall immediately proceed to
				consider the approval bill in the House without intervening motion. The
				approval bill shall be considered as read. All points of order against the
				approval bill and against its consideration are waived. The previous question
				shall be considered as ordered on the approval bill to its passage without
				intervening motion except 2 hours of debate equally divided and controlled by
				the proponent and an opponent and one motion to limit debate on the bill. A
				motion to reconsider the vote on passage of the approval bill shall not be in
				order.
								(3)Consideration in
				the senate
								(A)Committee
				actionThe appropriate
				committee of the Senate shall report without amendment the approval bill as
				defined in section 1015(2) not later than the third session day after
				introduction. If a committee fails to report the approval bill within that
				period or the Senate has adopted a concurrent resolution providing for
				adjournment sine die at the end of a Congress, the Committee shall be
				automatically discharged from further consideration of the approval bill and it
				shall be placed on the appropriate calendar.
								(B)Motion to
				proceedNot later than 3
				session days after the approval bill is reported in the Senate or the committee
				has been discharged thereof, it shall be in order for any Senator to move to
				proceed to consider the approval bill in the Senate. The motion shall be
				decided without debate and the motion to reconsider shall be deemed to have
				been laid on the table. Such a motion shall not be in order after the Senate
				has disposed of a prior motion to proceed with respect to the approval
				bill.
								(C)ConsiderationIf a motion to proceed to the consideration
				of the approval bill is agreed to, the Senate shall immediately proceed to
				consideration of the approval bill without intervening motion, order, or other
				business, and the approval bill shall remain the unfinished business of the
				Senate until disposed of. Consideration on the bill in the Senate under this
				subsection, and all debatable motions and appeals in connection therewith,
				shall not exceed 10 hours equally divided in the usual form. All points of
				order against the approval bill or its consideration are waived. Consideration
				in the Senate on any debatable motion or appeal in connection with the approval
				bill shall be limited to not more than 1 hour. A motion to postpone, or a
				motion to proceed to the consideration of other business, or a motion to
				recommit the approval bill is not in order. A motion to reconsider the vote by
				which the approval bill is agreed to or disagreed to is not in order.
								(4)Amendments
				prohibitedNo amendment to, or motion to strike a provision from,
				an approval bill considered under this section shall be in order in either the
				Senate or the House of Representatives.
							(5)Coordination
				with action by other house
								(A)In
				generalIf, before passing the approval bill, one House receives
				from the other a bill—
									(i)the approval bill
				of the other House shall not be referred to a committee; and
									(ii)the procedure in
				the receiving House shall be the same as if no approval bill had been received
				from the other House until the vote on passage, when the bill received from the
				other House shall supplant the approval bill of the receiving House.
									(B)This paragraph
				shall not apply to the House of Representatives.
								(b)LimitationSubsection (a) shall apply only to an
				approval bill, as such term is defined in section 1015(2), introduced pursuant
				to subsection (a)(1).
						(c)Extended time periodIf Congress adjourns at the end of a
				Congress prior to the expiration of the periods described in sections
				1012(c)(2) and 1014 and an approval bill was then pending in either House of
				Congress or a committee thereof, or an approval bill had not yet been
				introduced with respect to a special message, or before the applicable 10-day
				period specified in section 1011(a) has expired, then within the first 3 days
				of session, the President shall transmit to Congress an additional special
				message containing all of the information in the previous, pending special
				message and an approval bill may be introduced within the first five days of
				session of the next Congress and shall be treated as an approval bill under
				this part, and the time periods described in sections 1012(c)(2) and 1014 shall
				commence on the day of introduction of that approval bill.
						(d)Approval bill
				procedureIn order for an approval bill to be considered under
				the procedures set forth in this part, the bill must meet the definition of an
				approval bill and must be introduced no later than the third day of session
				following the beginning of the period described in section 1013(a)(1) or the
				fifth day in the case of subsection (c).
						(e)CBO
				EstimateUpon receipt of a
				special message under section 1101 proposing to rescind all or part of any
				funding, CBO shall prepare and submit to the appropriate committees of the
				House of Representatives and the Senate an estimate of the reduction in budget
				authority which would result from the enactment of the proposed
				recisions.
						1014.Treatment of
		  rescissionsRescissions proposed by the President under
				this part shall take effect only upon enactment of the applicable approval
				bill. If an approval bill is not enacted into law within 60 days from the
				enactment of the appropriation measure to which the approval bill relates, then
				the approval bill shall not be eligible for expedited consideration under the
				provisions of this part.
					1015.DefinitionsAs used in this part:
						(1)Appropriation
				measureThe term appropriation measure means an Act
				referred to in section
				105 of title 1, United States Code, including any general or
				special appropriation Act, or any Act making supplemental, deficiency, or
				continuing appropriations, that has been enacted into law pursuant to article
				I, section 7, of the Constitution of the United States.
						(2)Approval
				billThe term approval bill means a bill which only
				approves rescissions of funding in a special message transmitted by the
				President under this part and—
							(A)the title of which
				is as follows: A bill approving the proposed rescissions transmitted by
				the President on ___, the blank space being filled in with the date of
				transmission of the relevant special message and the public law number to which
				the message relates; and
							(B)which provides
				only the following after the enacting clause: That the Congress approves
				the proposed rescissions ___, the blank space being filled in with the
				list of the rescissions contained in the President’s special message, as
				transmitted by the President in a special message on ____, the blank
				space being filled in with the appropriate date, regarding
				____., the blank space being filled in with the public law number to
				which the special message relates.
							(3)Rescind or
				rescissionThe terms rescind or
				rescission mean to permanently cancel or prevent budget authority
				or outlays available under an obligation limit from having legal force or
				effect.
						(4)Congressional
				Budget OfficeThe term CBO means the Director of the
				Congressional Budget Office.
						(5)Comptroller
				GeneralThe term Comptroller General means the
				Comptroller General of the United States.
						(6)Deferral of
				budget authorityThe term deferral of budget
				authority includes—
							(A)withholding or
				delaying the obligations or expenditure of budget authority (whether by
				establishing reserves or otherwise) provided for projects or activities;
				or
							(B)any other type of
				Executive action or inaction which effectively precludes the obligation or
				expenditure of budget authority, including authority to obligate by contract in
				advance of appropriations as specifically authorized by law.
							(7)Funding(A)Except as provided in
				subparagraph (B), the term funding means all or part of the dollar
				amount of budget authority or obligation limit—
								(i)specified in an appropriation
				measure, or the dollar amount of budget authority or obligation limit required
				to be allocated by a specific proviso in an appropriation measure for which a
				specific dollar figure was not included;
								(ii)represented separately in any
				table, chart, or explanatory text included in the statement of managers or the
				governing committee report accompanying such law; or
								(iii)represented by the product of the
				estimated procurement cost and the total quantity of items specified in an
				appropriation measure or included in the statement of managers or the governing
				committee report accompanying such law.
								(B)The term funding does not
				include—
								(i)direct spending;
								(ii)budget authority in an
				appropriation measure which funds direct spending provided for in other
				law;
								(iii)any existing budget authority
				canceled in an appropriation measure; or
								(iv)any restriction or condition in an
				appropriation measure or the accompanying statement of managers or committee
				reports on the expenditure of budget authority for an account, program,
				project, or activity, or on activities involving such expenditure.
								(8)WithholdThe terms withhold and
				withholding apply to any executive action or inaction that
				precludes the obligation of funding at a time when it would otherwise have been
				available to an agency for obligation. The terms do not include administrative
				or preparatory actions undertaken prior to obligation in the normal course of
				implementing budget laws.
						1016.ExpirationOn December 15, 2015, the amendments made
				by the Expedited Legislative Line-Item Veto and Rescissions Act of 2012 shall
				be replaced by the provisions of part B of the Impoundment Control Act of 1974
				as in effect immediately before the date of enactment of the Expedited
				Legislative Line-Item Veto and Rescissions Act of
				2012.
					.
		3.Technical and
			 conforming amendments
			(a)Exercise of
			 Rulemaking PowersSection 904 of the Congressional Budget Act of
			 1974 (2 U.S.C.
			 621 note) is amended—
				(1)in subsection (a),
			 by striking 1017 and inserting 1013; and
				(2)in subsection (d),
			 by striking section 1017 and inserting section
			 1013.
				(b)Clerical
			 Amendments(1)The last sentence of section 1(a) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended to read as
			 follows: Sections 1011 through 1016 of part B of title X may be cited as
			 the Expedited Legislative Line-Item
			 Veto and Rescissions Act of 2012..
				(2)Section 1017 of such Act (as
			 redesignated) is amended by striking section 1012 or 1013 each
			 place it appears and inserting section 1011 or 1019 and section
			 1018 (as redesignated) is amended by striking calendar and
			 of continuous session .
				(3)Section 1019(c) of such Act (as
			 redesignated) is amended by striking 1012 and inserting
			 1011.
				(4)Table of ContentsThe table of contents set forth in section
			 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended
			 by striking the items relating to parts B and C (including all of the items
			 relating to the sections therein) of title X and inserting the
			 following:
					
						
							Part B—Congressional consideration of proposed rescissions and
				deferrals of budget authority and obligation limitations
							Sec. 1011. Congressional consideration of proposed rescissions
				and deferrals of budget authority and obligation limitations.
							Sec. 1012. Grants of and limitations on presidential
				authority.
							Sec. 1013. Procedures for Expedited Consideration.
							Sec. 1014. Treatment of rescissions.
							Sec. 1015. Definitions.
							Sec. 1016. Expiration.
						
						.
				(c)Effective
			 DateThe amendments made by this Act shall apply to funding as
			 defined in section 1015(8) of the Congressional Budget Act and Impoundment
			 Control of 1974 in any Act enacted after the date of enactment of this
			 Act.
			4.Approval measures
			 consideredSection 314 of the
			 Congressional Budget Act of 1974 is amended—
			(1)by redesignating
			 subsections (b) through (e) as subsections (c) through (f) and by inserting
			 after subsection (a) the following new subsection:
				
					(b)Adjustments for
				rescissions(1)Whenever an approval bill passes the House
				of Representatives, the Committee on the Budget shall immediately reduce the
				applicable allocations under section 302(a) by the total amount of reductions
				in budget authority and in outlays resulting from such approval bill.
						(2)As used in this subsection, the term
				approval bill has the meaning given to such term in section
				1015.
						;
				and
			(2)in subsection (d)
			 (as redesignated), by inserting or (b) after subsection
			 (a).
			
	
		
			Passed the House of
			 Representatives February 8, 2012.
			Karen L. Haas,
			Clerk.
		
	
